DETAILED ACTION
Claims 1-15 are pending.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 6-9 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/13/2022. Applicant's election with traverse of Group I in the reply filed on 7/13/2022 is acknowledged.  The traversal is on the ground(s) that claim 6 for group II does not recite a “two way” valve.  This is not found persuasive because the claim 6 recites a valve and input and an output, therefore, this is considered as a “two-way” valve with no other additional port being recited in claim 6. The valve in claim 1 has a different mode of operation in that a third input has a closure element.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings were received on 4/26/2021 and 5/4/2021.  These drawings are acceptable.




Specification
	The abstract of the disclosure is objected to because, the abstract should be in  

narrative form and generally limited to a single paragraph on a separate sheet 

within the range of 50 to 150 words.  It is important that the abstract not exceed 

150 words in length since the space provided for the abstract on the computer   

tape used by the printer is limited.  Correction is required.  See MPEP 608.01(b).

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification filed 5/4/2021 has been entered.

Claim Objections
Claims 2-5 and 10-14 are objected to because of the following informalities:   Claims 2-5 and 10-14 recite, “A device” which should be - -The device - -.  
Claim 2, line 1, “with a” should be - -with the - -, 
claim 2, line 4, with a closure” should be - -with the closure - -.
Claim 3, line 1, “with a” should be - -with the - -, 
Claim 4, line 1, “valve s” should be - -valve is - -,
Claim 14, “with a” should be - -with the - -.

Appropriate correction is required.
Claim Interpretation
 The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.

 	Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 
112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that § 112(f) (pre-AIA  §112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.

 	Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action.
 	Claims 2 and 3 use(s) the word “means” or a generic placeholder as a substitute for “means” and is preceded by the word(s) “interconnected with the reservoir by means of the chamber”. It is unclear whether these words convey function or structure. A limitation construed under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph must not recite the structure for performing the function. Since no clear function is specified by the word(s) following “means,” it is impossible to determine the equivalents of the element, as required by 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. See Ex parte Klumb, 159 USPQ 694 (Bd. App. 1967)
 This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a mechanism for setting a distance in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 10-14 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which, for applications subject to pre-AIA  35 U.S.C. 112, the applicant, regards as the invention.
Claim 1 recites “A device for adjustment of pressure in tires” is unclear if “a device” controls multiple tires or one tire? Should the limitation be - -A device for adjustment of pressure in a tire - -?
Claim 1 recites the limitation "the tire internal space" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “one”, “next” and “last” relative to input which is unclear if these are the “inputs” recited in line 3 or additional inputs. Should the limitation “where one input is fitted” be changed to - -wherein said inputs comprise one input fitted - -?
Claim 2 recites “one input” which is unclear if this is the same “one input” recited in claim 1 or an additional input.
Claim 3 recites “one input” which is unclear if this is the same “one input” recited in claim 1 or an additional input.
Claim 4 recites “chamber with shape memory” which is unclear if this is an additional chamber and an additional shape memory of the same structure recited in claim 1.
Claim 5 recites the limitation "the length", “the undeformed part” and “the chamber’s location”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 10 recites the limitation "the input" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10, line 3, recites “or input” which is unclear if this is an additional input or the same input recites in claim 1.
Claim 11 recites the limitation "the tire" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites “an input” (2 occurrences) which is unclear if this is an additional input or the same input recites in claim 1.
Claim 13 recites “a tire internal space” which is unclear if this is an additional space or the same space in claim 1.
Appropriate correction is required.









Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

	Claims 1-3, 5, and 10-14, are rejected, as best understood, under pre-AIA  35 U.S.C. 102b, as being anticipated by Hawes (US 2006/0283534).  The claims are rejected as best understood based on the above 112 rejections.
 	Regarding claim 1, Hawes discloses a device, as shown in Figure 2, for adjustment of pressure in tires, comprising
 	a chamber (the chamber surrounding 68,48) with shape memory (68) and a valve (10) comprising a three-way valve (12) with inputs interconnected with the external environment (at 24 and 58) and the tire internal space (the area within 20), where one input (60) is fitted with a valve (50), a next input (24) is connected to the chamber with shape memory, and a last input (32) is interconnected with a closure element (30). 
 	The limitation “shape memory” is considered in the broadest reasonable interpretation of the limitation, in that no special meaning has been given to this structure, and therefore the spring disclosed here is a structure which returns to its shape depending on the pressure applied to it, and therefore is considered as “shape memory”. 
 	Regarding "for adjustment of pressure in tires", a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
 	Regarding claim 2, Hawes discloses that one input of the three-way valve fitted with a valve (50) is interconnected with the external environment (via 24, the distal end of 50 at 52), the next input connected to the chamber with shape memory is interconnected with the tire internal space by means of the chamber (as shown in Figure 2, 24 is connected to 56 and 56 is connected to the chamber surrounding the “shape memory 68” since there is no seal surrounding 52, and the chamber with “shape memory is then connected to the “tire internal space” through opening 69 to 28), and the last input with the closure element is interconnected with the tire internal space (at the intersection of opening 32).
 	Regarding claim 3, Hawes discloses that the one input (60) of the three-way valve fitted with a valve (at 58,62) is interconnected with the tire internal space (28 leads into  20, para.0017), the next input (24) connected to the chamber with shape memory is interconnected with the external environment (via opening 69 and 58 or 24) by means of the chamber, and the last input (32) with a closure element (30) is interconnected with the external environment (via port 24).
 	Regarding claim 5, Hawes discloses the length of the chamber (as shown in Figure 2) is longer than the undeformed part (the distal end of the valve stem attached to 28) of the tire at the chamber's location ( where “at” is considered as “near”).  
 	Regarding claim 10, Hawes discloses, as best understood, the closure element comprises an element (the surface of 30 contacting the spring 68) with reference pressure and/or spring (68) and/or membrane and/or piston and/or electronic element for closing the input (24) of the three-way valve or input and/or output of the chamber.
 	Regarding claim 11, Hawes discloses the closure element (30) has freedom of movement only in a direction perpendicular to centrifugal forces on the tire (as shown in Figure 2, since 30 moves perpendicular to the longitudinal axis going through the channel 22, then the limitations are met since the centrifugal forces on the tire would be on the same axis of the channel 22 coming through the valve stem of the tire and attached to 0outlet 28)  and/or a direction parallel to a rotation axis of the tire.  
 	Regarding claim 12, Hawes discloses that the closure element (30) is fitted with a mechanism (the stopping shoulder wall of 12,13 which abuts 30) for setting a distance of the closure element from “an input” (the input 24, as best understood) of the three-way valve or from an input or an output of the chamber and/or discharge hole.
 	Regarding claim 13, Hawes discloses the chamber is interconnected with an accumulator (54 is considered an “accumulator” that stores fluid until 50/52 moves to the left forcing that “stored fluid” out past 44) that is interconnected with a tire internal space (the space within 20).  
 	Regarding claim 14, Hawes disclose a tire (20) and/or rim fitted with a device (12) according to claim 1.
 	
 	Claim 1 further being rejected in an alternative manner regarding a chamber with shape memory.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 4 are rejected, as best understood, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hawes ‘534.
 	Regarding claim 1, Hawes discloses a device, as shown in Figure 2, for adjustment of pressure in tires, comprising; a valve (10) comprising a three-way valve (12) with inputs interconnected with the external environment (at 24 and 58) and the tire internal space (the area within 20), where one input (60) is fitted with a valve (50), a next input (24) is connected to the tire internal space (as 24 connects to channel 22 which connects to 28 and into the tire internal space), and a last input (32) is interconnected with a closure element (30).
 	Hawes is silent to having a chamber with shape memory and the next input is connected to the chamber with shape memory.
 	Hawes teaches the use of a chamber (the chamber within 388 with 384’’, see Fig. 9) with shape memory (para.0038 defines section 388 as being resiliently squeezable and therefore considered as having a shape memory) and the next input is connected to the chamber with shape memory.
 	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to employ a chamber with shape memory as taught by Hawes in Figure 9, into the tire with the device of Hawes in Figure 2, to have a chamber with shape memory and the next input is connected to the chamber with shape memory, in order to have a back-up pumping system should the main pumping system fail.
 	Regarding claim 4, Hawes discloses, when combined as in claim 1 above, an auxiliary one-way valve (343) “is” placed between the three-way valve and chamber with shape memory (388 chamber for 384’’).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the 892 disclose similar valves and pumps having valves.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753